
	

113 HR 2293 IH: Flood Control Credit Act of 2013
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2293
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Ms. Matsui (for
			 herself and Mr. LaMalfa) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Flood Control Act of 1970 with respect to
		  credit for in-kind contributions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Flood
			 Control Credit Act of 2013.
		2.Transfer of
			 excess work-in-kind credit
			(a)In
			 generalSubject to subsection (b), the Secretary of the Army may
			 apply credit for in-kind contributions provided by a non-Federal interest that
			 is in excess of the required non-Federal cost-share for a water resources study
			 or project, including credit for in-kind contributions provided to accelerate
			 completion of a water resources study or project, toward the required
			 non-Federal cost-share for a different water resources study or project.
			(b)Restrictions
				(1)In
			 generalExcept for subsection (a)(4)(D)(i) of that section, the
			 requirements of section 221 of the Flood Control Act of 1970 (42 U.S.C.
			 1962d–5b) (as amended by section 3 of this Act) shall apply to any credit under
			 this section.
				(2)ConditionsCredit
			 in excess of the non-Federal cost-share for a study or project may be approved
			 under this section only if—
					(A)the non-Federal
			 interest submits a comprehensive plan to the Secretary that identifies—
						(i)the
			 studies and projects for which the non-Federal interest intends to provide
			 in-kind contributions for credit that is in excess of the non-Federal cost
			 share for the study or project; and
						(ii)the
			 studies and projects to which that excess credit would be applied;
						(B)the Secretary
			 approves the comprehensive plan; and
					(C)the total amount
			 of credit does not exceed the total non-Federal cost-share for the studies and
			 projects in the approved comprehensive plan.
					(c)Additional
			 criteriaIn evaluating a request to apply credit in excess of the
			 non-Federal cost-share for a study or project toward a different study or
			 project, the Secretary shall consider whether applying that credit will—
				(1)help to expedite
			 the completion of a project or group of projects;
				(2)reduce costs to
			 the Federal Government; and
				(3)aid the completion
			 of a project that provides significant flood risk reduction or environmental
			 benefits.
				(d)Report
				(1)Deadlines
					(A)In
			 generalNot later than 2
			 years after the date of enactment of this Act, the Secretary shall submit to
			 the Committee on Transportation and Infrastructure of the House of
			 Representatives and the Committee on Environment and Public Works of the Senate
			 an interim report on the use of the authority under this section.
					(B)Final
			 reportNot later than 5 years
			 after the date of enactment of this Act, the Secretary shall submit to the
			 Committee on Transportation and Infrastructure of the House of Representatives
			 and the Committee on Environment and Public Works of the Senate a final report
			 on the use of the authority under this section.
					(2)InclusionsThe
			 reports described in paragraph (1) shall include—
					(A)a description of
			 the use of the authority under this section during the reporting period;
					(B)an assessment of
			 the impact of the authority under this section on the time required to complete
			 projects; and
					(C)an assessment of
			 the impact of the authority under this section on other water resources
			 projects.
					3.Credit for
			 in-kind contributions
			(a)In
			 generalSection 221(a)(4) of the Flood Control Act of 1970 (42
			 U.S.C. 1962d–5b(a)(4)) is amended—
				(1)in subparagraph
			 (A), in the matter preceding clause (i) by inserting or a project under
			 an environmental infrastructure assistance program after
			 law;
				(2)in subparagraph
			 (C), by striking In any case and all that follows through the
			 period at the end and inserting the following:
					
						(i)Construction
							(I)In
				generalIn any case in which the non-Federal interest is to
				receive credit under subparagraph (A) for the cost of construction carried out
				by the non-Federal interest before execution of a partnership agreement and
				that construction has not been carried out as of the date of enactment of this
				subparagraph, the Secretary and the non-Federal interest shall enter into an
				agreement under which the non-Federal interest shall carry out such work prior
				to the non-Federal interest initiating construction or issuing a written notice
				to proceed for the construction.
							(II)EligibilityConstruction
				that is carried out after the execution of an agreement to carry out work
				described in subclause (I) and any design activities that are required for that
				construction, even if the design activity is carried out prior to the execution
				of the agreement to carry out work, shall be eligible for credit.
							(ii)Planning
							(I)In
				generalIn any case in which the non-Federal interest is to
				receive credit under subparagraph (A) for the cost of planning carried out by
				the non-Federal interest before execution of a feasibility cost sharing
				agreement, the Secretary and the non-Federal interest shall enter into an
				agreement under which the non-Federal interest shall carry out such work prior
				to the non-Federal interest initiating that planning.
							(II)EligibilityPlanning
				that is carried out by the non-Federal interest after the execution of an
				agreement to carry out work described in subclause (I) shall be eligible for
				credit.
							;
				(3)in subparagraph
			 (D)(iii), by striking sections 101 and 103 and inserting
			 sections 101(a)(2) and 103(a)(1)(A) of the Water Resources Development
			 Act of 1986 (33 U.S.C. 2211(a)(2); 33 U.S.C. 2213(a)(1)(A));
				(4)by redesignating
			 subparagraph (E) as subparagraph (H);
				(5)by inserting after
			 subparagraph (D) the following:
					
						(E)Analysis of
				costs and benefitsIn the evaluation of the costs and benefits of
				a project, the Secretary shall not consider construction carried out by a
				non-Federal interest under this subsection as part of the future without
				project condition.
						(F)Transfer of
				Credit between Separable Elements of a ProjectCredit for in-kind
				contributions provided by a non-Federal interest, under this section or section
				104 of the Water Resources Development Act of 1986 (33 U.S.C. 2214), that are
				in excess of the non-Federal cost share for an authorized separable element of
				a project may be applied toward the non-Federal cost share for a different
				authorized separable element of the same project or toward another authorized
				project, within the same watershed, for which the non-Federal interest has a
				cost share responsibility.
						(G)Application of
				CreditTo the extent that credit for in-kind contributions, as
				limited by subparagraph (D), and credit for required land, easements,
				rights-of-way, dredged material disposal areas, and relocations provided by the
				non-Federal interest exceed the non-Federal share of the cost of construction
				of a project other than a navigation project, the Secretary shall reimburse the
				difference to the non-Federal interest, subject to the availability of
				funds.
						;
				and
				(6)in subparagraph
			 (H) (as redesignated by paragraph (4))—
					(A)in clause (i), by
			 inserting , and to water resources projects authorized prior to the date
			 of enactment of the Water Resources Development Act of 1986 (Public Law
			 99–662), if correction of design deficiencies is necessary before the
			 period at the end; and
					(B)by striking clause
			 (ii) and inserting the following:
						
							(ii)Authorization
				in addition to specific credit provisionIn any case in which a
				specific provision of law authorizes credit for in-kind contributions provided
				by a non-Federal interest before the date of execution of a partnership
				agreement, the Secretary may apply the authority provided in this paragraph to
				allow credit for in-kind contributions provided by the non-Federal interest on
				or after the date of execution of the partnership
				agreement.
							.
				
					(b)ApplicabilitySection
			 2003(e) of the Water Resources Development Act of 2007 (42 U.S.C. 1962d–5b
			 note) is amended by inserting , or construction of design deficiency
			 corrections on the project, after construction on the
			 project.
			(c)Effective
			 dateThe amendments made by subsections (a) and (b) take effect
			 on November 8, 2007.
			(d)Guidelines
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of the Army shall update any guidance or regulations for
			 carrying out section 221(a)(4) of the Flood Control Act of 1970 (42 U.S.C.
			 1962d–5b(a)(4)) (as amended by subsection (a)) that are in existence on the
			 date of enactment of this Act or issue new guidelines, as determined to be
			 appropriate by the Secretary.
				(2)InclusionsAny
			 guidance, regulations, or guidelines updated or issued under paragraph (1)
			 shall include, at a minimum—
					(A)the milestone for
			 executing an in-kind memorandum of understanding for construction by a
			 non-Federal interest;
					(B)criteria and
			 procedures for evaluating a request to execute an in-kind memorandum of
			 understanding for construction by a non-Federal interest that is earlier than
			 the milestone under subparagraph (A) for that execution; and
					(C)criteria and
			 procedures for determining whether work carried out by a non-Federal interest
			 is integral to a project.
					(3)Public and
			 stakeholder participationBefore issuing any new or revised
			 guidance, regulations, or guidelines or any subsequent updates to those
			 documents, the Secretary shall—
					(A)consult with
			 affected non-Federal interests;
					(B)publish the
			 proposed guidelines developed under this subsection in the Federal Register;
			 and
					(C)provide the public
			 with an opportunity to comment on the proposed guidelines.
					(e)Interim
			 periodDuring the period beginning on the date of enactment of
			 this Act and ending on the date on which guidance, regulations, or guidelines
			 are updated or issued under subsection (d), the Secretary shall process credit
			 under section 104 of the Water Resources Development Act of 1986 (33 U.S.C.
			 2214), upon request of a non-Federal interest, if—
				(1)the applicable non-Federal work meets the
			 requirements for credit under section 104; and
				(2)the applicable non-Federal work does not
			 meet the requirements for credit under existing guidelines for section 221 of
			 the Flood Control Act of 1970 (42 U.S.C. 1962d–5b).
				(f)Availability of
			 creditCredit for in-kind
			 contributions authorized under section 221 of the Flood Control Act of 1970 (42
			 U.S.C. 1962d–5b) or section 104 of the Water Resources Development Act of 1986
			 (33 U.S.C. 2214) shall be available for work performed by a non-Federal
			 interest on any separable element of a project following the identification by
			 the Secretary of project alternatives as part of a feasibility study or a
			 general or limited reevaluation report.
			(g)Other
			 creditNothing in section 221(a)(4) of the Flood Control Act of
			 1970 (42 U.S.C. 1962d–5b(a)(4)) (as amended by subsection (a)) affects any
			 eligibility for credit under section 104 of the Water Resources Development of
			 1986 (33 U.S.C. 2214) that was approved by the Secretary prior to the date of
			 enactment of this Act.
			
